Case 1:19-cv-04688-ENV-CLP Document 1 Filed 08/14/19 Page 1 of 5 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- x
THE TRUSTEES OF THE LOCAL 807 LABOR-                                     ECF
MANAGEMENT PENSION FUND and THE LOCAL
807 LABOR-MANAGEMENT PENSION FUND,

                                                    Plaintiffs.          COMPLAINT
              - against -
                                                                         19-CV-
CITY ELEVATOR CORP.,

                                                     Defendants.
---------------------------------------------------------------------x



Plaintiffs, the Trustees of the Local 807 Labor-Management Pension Fund and the Local 807

Labor-Management Pension Fund (the “Fund”) by their attorneys, Cary Kane LLP, respectfully

allege as follows:



                                       NATURE OF THE ACTION

         1.       The Fund’s Trustees (the “Trustees”) bring this action in their capacities as

fiduciaries of the Fund against City Elevator (“City”), a former participating employer. City

owes the Fund withdrawal liability payments pursuant to Sections 4201 through 4225 and 4301

of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§

1381 through 1405 and 1451.



                                               JURISDICTION

         2.       This court has original jurisdiction over the Fund’s claims for payment of

withdrawal liability pursuant to Sections 502(a) and (e) and Sections 4301(a) and (c) of ERISA,

29 U.S.C. §§ 1132(a) and (e), 1451(a) and (c).




                                                         1
4842-7194-0768, v. 1
Case 1:19-cv-04688-ENV-CLP Document 1 Filed 08/14/19 Page 2 of 5 PageID #: 2




                                               VENUE

         3.       As the Fund’s office is located in the county of Queens, which is within the

Eastern District of New York, this action is properly brought in this district pursuant to Sections

502(e)(2) and 4301(d) of ERISA, 29 U.S.C. §§ 1132(e)(2) and 1451(d).



                                           THE PARTIES

         4.       The Fund is an “employee pension benefit plan” and “multiemployer plan” as

those terms are defined by Sections 3(2) and 3(37) of ERISA, 29 U.S.C. §§ 1002(2) and

1002(37). The Fund’s office is located at 32-43 49th Street, Long Island City, New York, in the

county of Queens.

         5.       The Plaintiff Trustees have been, at all times material hereto, the “plan sponsor”

of the Fund, as defined by Section 3(16)(B) of ERISA, 29 U.S.C. § 1002(16)(B). The Trustees

are “fiduciaries” of the Fund, as defined by Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

         6.       City was, at all times material hereto, an “employer” as defined by Section 3(5) of

ERISA, 29 U.S.C. §1002(5), with offices located at 1384 Broadway, New York, New York in

the county of New York. As City is a corporation, it is not an infant, incompetent or in the

military service.




                                                   2
4842-7194-0768, v. 1
Case 1:19-cv-04688-ENV-CLP Document 1 Filed 08/14/19 Page 3 of 5 PageID #: 3



                                       RELEVANT FACTS

         7.       At all relevant times, City was an employer that participated in the Fund and

contributed to the Fund for those of its employees covered by collective bargaining agreements

between City and Local 807 IBT (the “Union”).

         8.       During the Fund’s plan year ending August 31, 2017, City permanently ceased to

have an obligation to make contributions to the Fund and/or ceased all covered operations under

the Fund, causing a complete withdrawal from the Fund within the meaning of Section 4203(a)

of ERISA, 29 U.S.C. § 1383(a). As a result, City incurred withdrawal liability within the

meaning of Section 4201 of ERISA, 29 U.S.C. § 1381, et seq.

         9.       The Fund requested that its actuary determine, pursuant to Section 4213 of

ERISA, 29 U.S.C. § 1393, the withdrawal liability owed by City to the Fund. The Fund’s

actuary determined that City owed the Fund withdrawal liability in the amount of $365,772.

         10.      Pursuant to Section 4219(b)(1) of ERISA, 29 U.S.C. § 1399(b)(1), and by letter

dated May 10, 2018, which was sent via certified mail with return receipt, the Fund notified City

that withdrawal liability was due to the Fund in the amount of $365,772 and was payable in 80

quarterly payments of $4,940.75 each. The first quarterly payment was due no later than August

1, 2018. The Fund demanded that the quarterly payments be made accordingly.

        11.       City did not timely request review of any specific matter related to the

determination of withdrawal liability or identify any inaccuracy in the determination of unfunded

vested benefits in accordance with Section 4219(b)(2) of ERISA, 29 U.S.C. §1399(b)(2), or

initiate arbitration of the withdrawal liability assessment as permitted by Section 4221(a) of

ERISA, 29 U.S.C. §1401(a).




                                                 3
4842-7194-0768, v. 1
Case 1:19-cv-04688-ENV-CLP Document 1 Filed 08/14/19 Page 4 of 5 PageID #: 4



        12.       Under Section 4221(b)(1) of ERISA, 29 U.S.C.§ 1401(b)(1), City waived its right

to contest the withdrawal liability assessment by failing to timely initiate arbitration.

        13.       The Fund received the first two quarterly withdrawal liability payments.

        14.       City failed to make the third quarterly withdrawal liability payment, which was

due February 1, 2019.

        15.       By letter dated February 8, 2019, and sent via certified mail, return receipt

requested, the Fund notified City that it was in default of its quarterly payments and that, if the

default was not cured in 60 days, the Fund would institute legal action to recover the entire

amount of unpaid withdrawal liability, interest, liquidated damages and the costs of collection.

         16.      The Fund’s default notice was also provided to Mitchell Hellman, an officer and

principal of City, by email from Fund counsel.

         17.      As of this date, City has not made any further payment towards its withdrawal

liability.

         18.      Pursuant to Section 4219(c)(5) of ERISA, 29 U.S.C. §1399(c)(5), City’s default now

obligates it to pay the Fund the remainder of its withdrawal liability.

         19.      Pursuant to Sections 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), City is also

liable to the Fund for interest, liquidated damages, costs and attorneys’ fees.

         WHEREFORE, Plaintiffs respectfully request the following relief:

         (a)      Judgment against all City for the remaining unpaid withdrawal liability, as

mandated by ERISA Section 502(g)(2)(A), 29 U.S.C.§ 1132(g)(2)(A), interest on the unpaid

withdrawal liability from the date payment was due through the date payment is made, as

mandated by ERISA Section 502(g)(2)(B), 29 U.S.C.§ 1132(g)(2)(B), liquidated damages as

mandated by ERISA Section 502(g)(2)(C), 29 U.S.C.§ 1132(g)(2)(C), and reasonable attorneys’




                                                   4
4842-7194-0768, v. 1
Case 1:19-cv-04688-ENV-CLP Document 1 Filed 08/14/19 Page 5 of 5 PageID #: 5



fees and the costs of this action, as mandated by ERISA Section 502(g)(2)(D), 29 U.S.C.§

1132(g)(2)(D); and

         (b)      such other and further relief as the Court deems appropriate.

DATED: August 14, 2019
       New York, New York

                                                               CARY KANE LLP

                                                               _________/s/________________
                                                               By:    Susan Bruno
                                                               1350 Broadway, Suite 1400
                                                               New York, New York 10018
                                                               T: 212-868-6300
                                                               F: 212-868-6302
                                                               sbruno@carykane.com

                                                               Attorneys for Plaintiffs




                                                   5
4842-7194-0768, v. 1
